Exhibit 10.3

 

AXCELIS TECHNOLOGIES, INC.

2012 Equity Incentive Plan

Non-Qualified Stock Option Certificate

Non-Employee Director Grant Form

 

Axcelis Technologies, Inc. (the “Company”), a Delaware corporation, hereby
grants to the person named below an option to purchase shares of Common Stock,
$0.001 par value, of the Company (the “Option”) under and subject to the
Company’s 2012 Equity Incentive Plan (the “Plan”) exercisable on the following
terms and conditions and those set forth on the reverse side of this
certificate:

 

Name of Optionholder:

 

 

Address:

 

 

 

 

 

 

 

 

Number of Shares:

 

 

Option Price:

 

$         

Date of Grant:

 

, 20  

 

Exercisability

Schedule:

 

Subject to the terms on the reverse side, this option shall be exercisable:

 

 

 

 

 

after                , 20    , as to       % of the Number of Shares above,

 

 

after                , 20    , as to an additional       % of the Number of
Shares above,

 

 

after                , 20    , as to an additional       % of the Number of
Shares above, and

 

 

after                , 20    , as to an additional       % of the Number of
Shares above.

 

Expiration Date:          , 20     (not later than the 7th anniversary of the
Date of Grant)

 

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions hereof.

 

 

AXCELIS TECHNOLOGIES, INC.

ACCEPTED:

 

 

 

 

By:

 

 

 

Title:

Name:

 

 

Form approved June 18, 2012

 

--------------------------------------------------------------------------------


 

AXCELIS TECHNOLOGIES, INC. 2012 EQUITY INCENTIVE PLAN

 

Non-Qualified Stock Option Terms and Conditions for Non-Employee Directors

 

1.  Plan Incorporated by Reference.  This Option is issued pursuant to the terms
of the 2012 Equity Incentive Plan (the “Plan”) and may be amended as provided in
the Plan.  Terms used and not otherwise defined in this certificate have the
meanings given to them in the Plan.  This certificate does not set forth all of
the terms and conditions of the Plan, which are incorporated herein by
reference.  The Board administers the Plan and its determinations regarding the
operation of the Plan are final and binding.  Copies of the Plan may be obtained
upon written request without charge from the Legal Department of the Company.

 

2.  Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth on the face of this certificate.

 

3.  Exercisability Schedule.  This Option may be exercised at any time and from
time to time up to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares.  This Option may not be exercised as to any shares
after the Expiration Date.

 

4.  Method of Exercise.  To exercise this Option, the Optionholder shall deliver
notice to the Company specifying the number of shares being exercised
accompanied by payment of the Option Price for such shares in cash or in such
other form as the Board may approve, including shares of Common Stock of the
Company valued at their Fair Market Value on the date of delivery, or a payment
commitment of a financial or brokerage institution.    Upon exercise, the
Company may issue a certificate representing the shares purchased under this
Option or instruct the Company’s transfer agent to record a book entry relating
to such shares

 

5.  Rights as a Stockholder or as Board Member.  The Optionholder shall not have
any rights in respect of shares to which the Option shall not have been
exercised and payment made as provided above.  The Optionholder shall not have
any rights to continued engagement as a member of the Board of Directors of the
Company by virtue of the grant of this Option.

 

6.  Recapitalization, Mergers, Etc. In the event of a merger or consolidation in
which the Company is the surviving corporation or a recapitalization (including
a stock split, stock combination or stock dividend) of the Company, the Board in
its discretion may adjust the exercise price and number and kind of shares
subject to the Option and other terms of the Option in a manner determined by
the Committee to equitably reflect such merger, consolidation or
recapitalization.  In the case of any recapitalization, stock acquisition,
merger, consolidation or other form of corporate transaction in which a company
other than the Company is the surviving, continuing, successor or purchasing
entity (a “Transaction”), the Board may provide that another party to the
Transaction will assume the Award or substitute for any Award a substantially
equivalent award.  Awards that are not so assumed or substituted for shall
terminate upon the consummation of such Transaction.  In the case of a
Transaction in which the stockholders of the Company receive consideration that
is all or predominantly cash, the Plan provides for acceleration of
exercisability so that the Optionholder may participate in the Transaction or
for the payment of the value of the Option to the Optionholder in connection
with the consummation of the Transaction.

 

7.  Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution or
to the extent permitted by the Board.  Subject to the foregoing, this Option is
exercisable, during the Optionholder’s lifetime, only by the Optionholder. The
Optionholder’s Designated Beneficiary may exercise the Optionholder’s rights to
the extent they are exercisable hereunder following the death of the
Optionholder.

 

8.  Exercise of Option after Termination of Board Services.  Termination of the
Optionholder’s services as a member of the Board of Directors of the Company
(except due to death of the Optionholder) will have no effect on the
exercisability of this Option, to the extent exercisable on the date o
termination.  In the event of the death of the Optionholder, the right of the
Designated Beneficiary to exercise this Option will terminate on the first
anniversary of the date of death.  Such post termination exercise period is
subject to termination in accordance with Sections 6 or 11 or upon the
Expiration Date and may be extended by the Board.  In all events, options that
were not exercisable at the time of termination of service as a member of the
Board of Directors will terminate on the date of termination of such services.

 

9.  Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The certificates representing the shares purchased under this Option or
book entries relating to such shares may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

10.  Payment of Taxes. The Company shall be entitled to withhold (or secure
payment from the Optionholder in lieu of withholding) the amount of any
withholding or other tax required by law to be withheld or paid by the Company
with respect to any amount payable and/or shares issuable under this Option, and
the Company may defer payment of cash or issuance of shares upon exercise of
this Option unless indemnified to its satisfaction against any liability for any
such tax.

 

11.  Cancelation and Clawback. The Board may cancel this Option if the
Optionholder violates any agreement between the Company and the Optionholder.
The Company may also demand reimbursement of any profits received by the
Optionholder on exercise of this Option during the twelve (12) month period
prior to such non-compliance.  In such case, the Optionholder to return to the
Company in cash within ten (10) days after notice from the Company an amount
equal to the difference between the Fair Market Value on the date of exercise of
the shares acquired and the Option Price paid.

 

--------------------------------------------------------------------------------

 